ACCEPTED
                                                                                               01-14-00904-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          1/28/2015 2:31:10 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                        CLERK


                                    CASE NO. Ol-14-00904-CV
                                                                               FILED IN
                                 IN THE COURT OF APPEALS                1st COURT OF APPEALS
                              FOR THE FIRST DISTRICT OF TEXAS               HOUSTON, TEXAS
                                                                        1/28/2015 2:31:10 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                Clerk
 GRAMERCY ADVISORS LLC, GRAMERCY ASSET MANAGEMENT, LLC,
 GRAMERCY LOCAL MARICETS RECOVERY FUND LLC and GRAMERCY
                 FINANCIAL SERVICES, LLC

                                             Appellants
                                                 v.

 R.K. LOWRY, JR., L-FALLING CREEKLLC, RUSSELL A. CHABAUD, R-
 RAC WIMBLEDON, LLC, JOHN P. MOFFITT, J-JASON LLC, RUSSELL A.
       CHABAUD, TRUSTEE OF THE RUSSELL G. CHABAUD 1999
   INVESTMENT TRUST, R-ASHLEY WIMBLEDON, LLC, RUSSELL A.
  CHABAUD, TRUSTEE OF THE AUDRY CHABAUD 1999 INVESTMENT
 TRUST, R-AUDREY WIMBLEDON, LLC, LMC RECOVERY FUND, LLC,
UNION GAS FUNDING I, L.P., RANA HOLDINGS, LLC, WESTY I LLC, AND
                            MOGI, LLC,

                                             Appellees.


                           Appeal From The District Court of Harris County
                                          80th District Court
                                     Trial Cause No. 2008-74262


      THIRD UNOPPOSED MOTION TO EXTEND TIME TO FILE
 APPELLANTS' BRIEF OR, ALTERNATIVELY, TO ENTER AN ORDER
      GRANTING THE PARTIES ACCESS TO THE RECORD, BY
   APPELLANTS GRAMERCY ADVISORS LLC, GRAMERCY ASSET
  MANAGEMENT, LLC, GRAMERCY LOCAL MARKETS RECOVERY
      FUND LLC and GRAMERCY FINANCIAL SERVICES, LLC




MHDocs 5922504_1 10862.1
TO THE HONORABLE FIRST COURT OF APPEALS:

         Pursuant to Texas Rules of Appellate Procedure 38.6(d) and 10.5(b),

Appellants          Gramercy   Advisors     LLC, Gramercy    Asset   Management,       LLC,

Gramercy Local Markets Recovery Fund LLC and Gramercy Financial Services,

LLC (collectively, "Gramercy") submit this unopposed motion to extend the time

for filing their appellate brief in this matter.

         1.         The deadline for Gramercy to file its brief is currently February 2,

2015.

         2.         Gramercy respectfully    requests a 7-day extension of time, until

February       9, 2015, to file its appellate brief. In the alternative,         Gramercy

respectfully requests this Court enter an order permitting the parties to access

copies of the Clerk's           Record and the Reporter's      Record (collectively,    the

"Record").

         3.        Gramercy requests this third extension or, in the alternative, an order

granting the parties' access to the Record because the parties still have not been

able to obtain a copy of the Record for reasons beyond Gramercy's control. The

Record was filed in this Court under seal pursuant to the            so"   District Court's

Sealing Order dated June 20, 2014, which was drafted and filed by the Appellees.

Gramercy's request for a copy of the Record was denied because no Order or other

similar instrument authorizes release of the Record to any of the parties. The

                                               2

MHDocs 5922504_1   10862.1
parties need a copy of the Record so they can properly prepare citations in their

respective appellate briefs.

         4.        To obtain a copy of the Record, the parties are required to (1) file an

agreed request and order with the             so" District   Court; (2) once that order is signed,

request the Harris County District Clerk to supplement its record; and (3), request a

copy of the Record from this Court after it receives the supplemented record.

         5.        The parties filed their Agreed Request and Agreed Proposed Order in

the   so" District           Court immediately after this Court granted Gramercy's Second

Unopposed Motion for Extension on January 15, 2015. The following day,

Gramercy's counsel called the             so" District    Court's clerk to inquire about when the

order would be signed and informed him why the parties needed a signed copy of

the order to be swiftly posted for the Harris County District Clerk's access. The

clerk explained that the           so" District   Court would not sign the order on January 16,

2015, but would likely sign the order sometime after the Martin Luther King

holiday weekend. Gramercy's counsel called the                    so" District   Court's clerk again

on each of January 20, 21, and 22 of 2015 to reiterate the parties' need to quickly

obtain a copy of the order, but the clerk continued to tell Gramercy the order had

not been signed and to call back the following day. On January 23, 2015,

Gramercy's counsel again called the                so" District   Court's clerk, but this time the

clerk informed Gramercy that the              so" District    Court signed the order. However,

                                                      3

MHDocs 5922504_1   10862.1
the clerk also informed Gramercy's counsel that the order had not been posted for

the Harris County District Clerk yet but would be soon. Gramercy's counsel has

been constantly monitoring Harris County District Clerk's website in anticipation

of the order being posted. Gramercy's counsel called the District Clerk's office on

January 27, 2015, and the District Clerk's office informed Gramercy that the order

has not yet been scanned in by the       so" District   Court. As of January 28, 2015, the

signed order is still not available. Despite Gramercy's immediate action to begin

this process and its daily persistence to move it along, the parties still do not have

access to the order this Court needs to release copies of the Record.

         6.        A third extension of time is necessary because the parties will not be

able to thoroughly brief the issues before this Court without a copy of the Record.

A third extension of time is warranted because Gramercy diligently attempted to

provide this Court with authorization to release the Record but has been unable to

at no fault of its own. Gramercy has requested only two time extensions in this

matter, which this Court granted. Furthermore, this extension is not sought for the

purpose of delay, but so that Gramercy can thoroughly and properly brief the

issues before the Court.

         7.        In the alternative, Gramercy requests this Court enter an order

granting the parties access to copies of the Record if this Court deems such relief

appropriate and within this Court's jurisdictional powers. The Appellees drafted

                                              4

MHDocs 5922504_1   10862.1
and filed a Sealing Order that did not contain language permitting Gramercy access

to the Record for purposes of this appeal. The parties never intended to lock

themselves out of accessing their own Record on appeal. In addition to effectuating

the parties' intent, this Court should enter such an order to prevent any further

delay.

         8.       Appellees' counsel does not object to the relief sought herein.

         FOR THE FOREGOING REASONS, Gramercy respectfully requests that

this Court grant a 7-day extension of time, extending Gramercy's deadline until

February 9, 2015, or, alternatively, order that the parties be granted access to the

Record and grant such other and further relief as it shall deem just and proper.

                                                   Respectfully submitted,




                                               5

MHDocs 5922504_1 10862.1
David C. Mattka (TSB No. 13231500)
MUNSCH HARDT KOPF & HARR, P.C.
401 Congress Avenue, Suite 3050
Austin, Texas 78701
(512) 391-6100 (telephone)
(512) 391-6149 (facsimile)
E-mail: dmattka@munsch.com

Daniel M. Hibshoosh (pro hac vice, pending)
O'SHEA PARTNERS LLP
521 Fifth Avenue
25th Floor
New York, New York 10175
Tel: (212) 682-4426
Fax: (212) 682-4437
E-mail: dhibshoosh@osheapartners.com




                                       6
MHDocs 5922504_110862.1
                             CERTIFICATE OF CONFERENCE

         I certify that I conferred via e-mail correspondence with W. Ralph Canada,
Jr., lead counsel for Appellees, on January 28, 2015, and that Appellees do not
oppose this Third Unopposed Motion to Extend Time to Be Appellants' Brief.


                                      Christopher M.I};>dan (TSB No. 24087817)


                               CERTIFICATE OF SERVICE

       As required by Texas rule of Appellate Procedure 6.3 and 9.5, I hereby
certify that on January 28, 2015, I served this document via e-filing and e-mail on
the following:

         W. Ralph Canada, Jr.
         ralphc@lfdlaw.com
         David R. Deary
         davidd@lfdlaw.com
         Wilson Wray
         wilsonw@lfdlaw.com
         Tyler Simpson
         tylers@lfdlaw.com
         Loewinsohn Flegel Deary, LLP
         12377 Merit Drive, Suite 900
         Dallas, Texas 75251
         Attorneys for Appellees

                                      ~-


                                      David C. Mattka




                                           7

MHDocs 5922504_1   10862.1